

	

		II

		109th CONGRESS

		1st Session

		S. 1159

		IN THE SENATE OF THE UNITED STATES

		

			May 26, 2005

			Mr. Hatch (for himself,

			 Mr. Baucus, Mr.

			 Smith, Mr. Schumer,

			 Mr. Crapo, Mr.

			 Lott, Mr. Kyl, and

			 Mrs. Lincoln) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to permanently extend the subpart F exemption for active

		  financing.

	

	

		1.Permanent extension of

			 subpart F exemption for active financing

			(a)In

			 generalSection 954(h)(9) of

			 the Internal Revenue Code of 1986 is amended by striking and before

			 January 1, 2007,.

			(b)Conforming

			 amendmentsSection 953(e)(10)

			 of the Internal Revenue Code of 1986 is amended—

				(1)by striking and before January 1,

			 2007,, and

				(2)by striking the second sentence

			 thereof.

				

